Citation Nr: 1343017	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right hip disorder, and if so, whether service connection may be granted.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disorder, and if so, whether service connection may be granted.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disorder, and if so, whether service connection may be granted.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disorder, and if so, whether service connection may be granted.

7.  Entitlement to an initial compensable disability rating for a right ankle post-fracture disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant served on active duty from November 1982 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened and denied the Veteran's claims for service connection, and continued his noncompensable rating for his service-connected right ankle post-fracture disability.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in January 2012.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, entitlement to service connection for a right hip disorder, entitlement to service connection for a left hip disorder, entitlement to service connection for a left ankle disorder, entitlement to service connection for a right shoulder disorder, and entitlement to an initial compensable disability rating for a right ankle post-fracture disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the regional office denied service connection for the disabilities at issue.

2.  The evidence presented since the December 2002 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for the disabilities at issue.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied the Veteran's claim of entitlement to service connection for the disabilities at issue is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for the disabilities at issue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his service connection claims.  His claims were previously denied in a December 2002 rating decision which became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.

The RO denied the Veteran's claims for service connection because of the absence of disability related to service.  The Veteran has competently, and for the purpose of reopening credibly, provided new testimony with respect to the issues on appeal that supports the conclusion that there is current disability related to service.  

As these contentions had not been advanced at the time of the December 2002 denial, they are new.  As they regard the reasons for the denials, they are also material.  Specifically, since findings that the Veteran's current symptoms may be associated with injuries in service would trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim, the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

 
ORDER

The claim of entitlement to service connection for a right knee disorder is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a left knee disorder is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a right hip disorder is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a left hip disorder is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a left ankle disorder is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a right shoulder disorder is reopened, and, to this extent only, the appeal is granted.


REMAND

Medical opinions are necessary prior to adjudication of the issues of entitlement to service connection for bilateral knee, bilateral hip, left ankle, and right shoulder disorders because the Veteran has provided competent lay evidence of persistent or recurrent symptoms, and has indicated that they may be associated with the aforementioned incidents during service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A current medical examination is required to determine the current severity of the Veteran's service-connected right ankle post-fracture disability based on his credible testimony that he did not recall being informed that he had a VA examination scheduled.  See January 2012 transcript, p. 4.

The Veteran should be given an opportunity to identify any healthcare provider who had treated him for his claimed disorders.  Thereafter, the RO should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right knee, left knee, right hip, left hip, left ankle, and right shoulder disorders, and his service-connected right ankle post-fracture disability.  After securing any necessary authorization, obtain all identified treatment records which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, that should be documented and the Veteran allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send a letter to the Veteran requesting authorization to obtain his private medical records from Dr. S. Neely; David Ross, P.A.; Halliburton, or any subsidiary thereof; and ManTech.  If authorized by the Veteran, attempt to obtain those records.  If those records are nonexistent and/or further attempts to obtain them would be futile, the Agency of Original Jurisdiction (AOJ) should document this in the claims file.  These records are sought pursuant to the Veteran's January 2012 Board hearing testimony at pp. 9, 26-27, 43-44, 46-47.

3.  After obtaining the records described above, obtain a medical opinion as to the etiology of the Veteran's bilateral knee, bilateral hip, left ankle, and right shoulder disorders.  The claims file should be made available for review of the Veteran's pertinent medical history.

This person should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's bilateral knee, bilateral hip, left ankle, and right shoulder disorders resulted from his military service.

The rationale for any opinion offered should be given.  If the provider is unable to render an opinion without resort to speculation, then this should be explained.  

In reaching an opinion, the provider should consider the following evidence of record:

* Bilateral Knees:  The Veteran testified that his knees wore out from 20 years of service, primarily in infantry, including road marching and carrying heavy rucks.  See January 2012 transcript, pp. 37-38, 41.

Service treatment records include a September 2002 Report of Medical Assessment with the Veteran's statement that he suffered from an injury to his knees for which he did not seek medical care, and a September 2002 in-service Compensation and Pension (C&P) examination listing the Veteran's report of bilateral anterior knee pain occurring with running for the last two years, and x-ray evidence of normal knees.

Post-service treatment includes Dr. Neely's May 2009 finding of bilateral knee pain.

* Bilateral Hips:  The Veteran testified that he has been experiencing hip pain since his hips gave out while he was walking with his rucksack at Fort Ord, California, in 1984, and since his hips locked up during his EIB road march in 1985.  See January 2012 transcript, pp. 30-32, 36-37.

Service treatment records include a March 2001 diagnosis of left hip pains-probable bursitis; a September 2002 Report of Medical Assessment with the Veteran's statement that he suffered from an injury to his hips for which he did not seek medical care; and a September 2002 in-service C&P examination listing the Veteran's report of bilateral hip pain occurring for the last three months, and x-ray evidence of normal hips.

* Left Ankle:  The Veteran testified that his left ankle disorder is associated with an injury sustained in 1988 or 1989 at Fort Carson, Colorado, wherein he stepped into a sprinkler hole and snapped his left ankle.  See January 2012 transcript, pp. 17-19.

Service treatment records include findings of a bilateral ankle injury with swelling and discoloration in October 1988, a negative radiologic report in October 1988, a left ankle fracture in November 1988 (possibly reflecting the clinician's accidental transposing of the October 1988 radiologic report), bilateral ankle weakness and pain in May 1990, radiologic report of a normal left ankle in April 1995, recurrent instability of the ankles in June 1995, a one-year profile for unstable ankles in April 1996, left ankle pain in August 1996, left ankle instability of four years in July 2000, chronic left ankle pain in January 2001, ankle pain of five years in March 2001, and a September 2002 in-service C&P examination listing the Veteran's report of left ankle pain and instability following a 1988 or 1989 fracture and x-ray evidence of a normal left ankle.

Post-service treatment includes Dr. Neely's June 2009 finding of left ankle pain.

* Right Shoulder:  The Veteran testified that he incurred pain and lost strength in his right shoulder from throwing a football during organized athletics at Fort Carson, Colorado, in the late 1980s.  See January 2012 transcript, pp. 22, 25, 28.

Service treatment records include a September 2002 in-service C&P examination listing the Veteran's report of right arm pain when throwing or lifting, and a diagnosis of acute bicipital tendonitis of the right shoulder, as well as a September 2002 Report of Medical Examination listing a right shoulder disorder.

Post-service treatment includes Dr. Neely's June 2009 finding of right shoulder pain.

4.  Obtain a medical opinion as to the status of the Veteran's right ankle post-fracture disability.  The claims file should be made available for review of the Veteran's pertinent medical history.

The opinion provider should offer an opinion as to whether the Veteran's right ankle post-fracture disability is characterized by (1) ankylosis of the ankle (please state the degree of plantar flexion or dorsiflexion, if applicable); (2) moderate or marked limitation of motion (please state either "moderate" or "marked," if applicable); (3) ankylosis of the subastragalar or tarsal joint (please state whether it is in "good" or "poor" weight-bearing position, if applicable); (4) malunion of the os calcis or astragalus (please state whether there is a "moderate" or "marked" deformity, if applicable); or (5) an astragalectomy.

The rationale for any opinion offered should be provided.  If the provider is unable to render an opinion without resort to speculation, then this should be explained.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




























.  his knees wore out from 20 years of service, primarily in infantry, including road marching and carrying heavy rucks.  See January 2012 transcript, pp. 37-38, 41.

The RO denied the Veteran's claim for service connection for bilateral hip disorders in December 2002 because, inter alia, service treatment records showed brief treatment for left hip pain assessed as probable bursitis with no subsequent treatment, and no treatment for any right hip disorder.  In January 2012, the Veteran competently, and for the purpose of reopening credibly, provided new testimony that he has been experiencing hip pain since his hips gave out while he was walking with his rucksack at Fort Ord, California, in 1984, and since his hips locked up during his Expert Infantry Badge (EIB) road march in 1985.  See January 2012 transcript, pp. 30-32, 36-37.

The RO denied the Veteran's claim for service connection for a left ankle disorder in December 2002 because, inter alia, there was no evidence of treatment subsequent to the separation examination which demonstrates a chronic disability.  In June 2009, the Veteran's private physician, S. Neely, MD, found that he had left ankle pain.  The Veteran also competently, and for the purpose of reopening credibly, provided new testimony that his left ankle disorder is associated with an injury sustained in 1988 or 1989 at Fort Carson, Colorado, wherein he stepped into a sprinkler hole and snapped his left ankle.  See January 2012 transcript, pp. 17-19.

The RO denied the Veteran's claim for service connection for a right shoulder disorder in December 2002 because, inter alia, there was no evidence of treatment subsequent to the separation examination which demonstrates a chronic disability.  In June 2009, the Veteran's private physician, S. Neely, MD, found that he had right shoulder pain.  The Veteran also competently, and for the purpose of reopening credibly, provided new testimony that he received additional treatment for a right shoulder disorder in 2012, and that he incurred pain and lost strength in his right shoulder from throwing a football during organized athletics at Fort Carson, Colorado, in the late 1980s.  See January 2012 transcript, pp. 22, 25, 28.











Department of Veterans Affairs


